Citation Nr: 1014556	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, assigning a 50 percent disability rating.  A notice of 
disagreement was filed in September 2007 with regard to the 
disability rating assigned, a statement of the case was 
issued in September 2008, and a substantive appeal was 
received in September 2008.  During the pendency of the 
claim, the Veteran moved.  The St. Petersburg, Florida, RO 
now has jurisdiction of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

An October 2009 VA outpatient treatment record reflects that 
the Veteran is utilizing Vocational Rehabilitation to attend 
school.  Such records are relevant to the claim for a higher 
rating for PTSD.  Thus, the Veteran's vocational 
rehabilitation folder should be associated with the claims 
folder.

Updated VA outpatient treatment records for the period 
January 21, 2010, to the present should be associated with 
the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In response to a November 2009 lay statement from the Veteran 
suggesting that his PTSD had worsened, the RO scheduled the 
Veteran for a VA examination in January 2010 at the Bay Pines 
VA Medical Center (VAMC).  The Veteran failed to appear for 
the January 2010 VA examination as he refused to be examined 
at the Bay Pines VAMC.  It appears that the Veteran has been 
seeking his VA outpatient treatment at the Sarasota VAMC and 
Manatee VAMC, but the Veteran has not offered an explanation 
as to why he refused to attend the VA examination at the Bay 
Pines VAMC.  In particular, the Board notes that the Veteran 
submitted a November 2009 communication in which he requested 
an increase in his evaluation for PTSD.  The RO did not 
notify the Veteran that the claim for an increased initial 
evaluation in excess of 50 percent for PTSD remained on 
appeal.  

In light of the necessary Remand for further development, an 
attempt to schedule the Veteran for another VA examination to 
assess the severity of his PTSD should be made.  Such 
examination should be scheduled at the closest VA facility 
located to the Veteran.  The Board reminds the Veteran that 
while VA has a duty to assist him in the development of his 
claim, the Veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The result of not 
appearing for a scheduled VA examination will be that his 
disability is rated based on the remaining evidence of 
record.  See 38 C.F.R. § 3.655(b) (2009).  

The Board also notes that the claims file reflects that the 
Veteran is still represented by the Connecticut Department of 
Veterans Affairs, although he now resides in Florida.  The 
Veteran should be afforded the opportunity to clarify his 
representation during the course of this Remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's vocational 
rehabilitation folder should be 
associated with the claims folder.

2.  Updated VA outpatient treatment 
records from January 21, 2010, to the 
present should be associated with the 
claims folder.

In addition, the Veteran's VA treatment 
records should be reviewed to determine 
whether he obtained VA psychiatric 
treatment during the periods from June 
2007 to September 2008 or March 2009 
through September 2009.  The Board is 
unable to find treatment records for 
those periods in the claims file.  If 
there are no records during those 
periods, a statement to that effect 
should be placed in the claims file.  

3.  The Veteran should be afforded the 
opportunity to clarify whether the 
Connecticut Department of Veterans 
Affairs is still able to provide 
representation, although the Veteran now 
resides in Florida, or whether he wishes 
to appoint a different representative.

4.  The Veteran should be scheduled for a 
VA mental examination with a psychiatrist 
or psychologist to determine the current 
severity of his PTSD.  Such examination 
should be scheduled at the VAMC located 
closest to the Veteran.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected 
PTSD.  Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  A GAF score and an analysis 
of its meaning should be provided.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted in full.  If the benefit sought 
is not granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



